UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-4669



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


KENO RAMON SHERMAN, a/k/a Kino Sherman, a/k/a
Kenneth Sherman,

                                               Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:05-cr-00726-PMD)


Submitted: January 25, 2007                 Decided:   January 29, 2007


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Parks N. Small, Federal Public Defender, Columbia, South Carolina,
for Appellant. Reginald I. Lloyd, United States Attorney, John C.
Duane, Assistant United States Attorney, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Keno    Ramon     Sherman    pled   guilty     pursuant      to   a   plea

agreement to being a felon in possession of a firearm, in violation

of 18 U.S.C. §§ 922(g)(1), 924(a)(2) (2000).                 The district court

sentenced Sherman to 110 months' imprisonment, followed by a three-

year term of supervised release. On appeal, Sherman challenges the

district   court's       four-level    enhancement      of   his    sentence      for

possession of a firearm in connection with another felony offense,

pursuant   to   U.S.     Sentencing    Guidelines       Manual,    §   2K2.1(b)(5)

(2005). Sherman argues that this district court improperly applied

the “fortress analogy” as defined by United States v. Henry, 878

F.2d 937, 944 (6th Cir. 1989) (“if it reasonably appears that the

firearms found on the premises controlled or owned by a defendant

and in his actual or constructive possession are to be used to

protect the drugs or otherwise facilitate a drug transaction, then

such   firearms    are    used   ‘during    and    in    relation      to’   a   drug

trafficking crime”).        We affirm.

           We     conclude    the     undisputed    evidence       supported      the

district court's application of USSG § 2K2.1(b)(5).                    Sherman was

walking down the street, when he saw police officers.                        Sherman

began to run, and officers saw Sherman discard his firearm.                      After

pursuit, the officers apprehended Sherman and saw him throw a clear

plastic bag to the ground.          The bag contained marijuana, cocaine

and crack cocaine. These facts support the conclusion that Sherman


                                       - 2 -
possessed both the firearm and the illegal drugs before and after

he attempted to evade apprehension.             The evidence supports a

conclusion that possession of the firearm emboldened Sherman in

the possession of the drugs and in protecting his person and

property, including the drugs.       We therefore conclude there was

sufficient nexus between the firearm and the drugs to support the

district court's sentencing enhancement under § 2K2.1(b)(5).           See

United States v. Nale, 101 F.3d 1000, 1003-04 (4th Cir. 1996)

(interpreting the “in connection with” standard applicable in the

instant case).

           We therefore affirm Sherman’s sentence. We dispense with

oral   argument   because   the   facts   and    legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                 AFFIRMED




                                  - 3 -